Exhibit 10.5

 

AMENDMENT 2005-1

 

BECKMAN COULTER, INC.

EXECUTIVE RESTORATION PLAN

 

WHEREAS, Beckman Coulter, Inc. (the “Corporation”) maintains the Beckman
Coulter, Inc. Executive Restoration Plan (the “Plan”);

 

WHEREAS, compensation deferred by participants under the Plan that was not
earned and vested as of December 31, 2004 is subject to the requirements of
Section 409A of the Internal Revenue Code;

 

WHEREAS, it is advisable to amend the Plan to permit Plan participants to make
certain elections with respect to compensation deferred under the Plan in
accordance with the Section 409A transition relief afforded by IRS Notice 2005-1
and subsequent IRS guidance.

 

RESOLVED, that the Plan is hereby amended, effective as of January 1, 2005, by
adding the following Appendix A:

 

“APPENDIX A

 

SECTION 409A TRANSITION RULES

 

A1.  As contemplated by IRS Notice 2005-1 and subsequent guidance from the IRS
as to participant Plan deferrals that are subject to Section 409A of the
Internal Revenue Code, a Plan participant may elect in writing on or before
December 15, 2005 to cancel all (but not less than all) of his or her Plan
deferral elections for any 2004 bonus (otherwise payable in 2005) and any 2005
salary, in which case the amount otherwise deferred by the participant to the
Plan with respect to such a cancelled election, adjusted for deemed earnings and
losses pursuant to the Plan for the period commencing with the date such
deferred amount was credited to the Plan through the time such amount is paid to
the participant, shall be paid to the participant (subject to required tax
withholding and other authorized deductions) promptly after December 15, 2005
and in all cases no later than December 31, 2005.

 

A2.  As contemplated by IRS Notice 2005-1, a Plan participant may elect in
writing on or before March 15, 2005 to defer any 2005 salary and/or 2004 bonus
(that would otherwise be paid in 2005), provided that such amounts have not been
paid or become payable at the time of such election.

 

A3.  As contemplated by IRS Notice 2005-1 and subsequent guidance from the IRS,
a Plan participant may elect in writing to defer any “performance-based
compensation” (as such term is defined in the applicable IRS guidance) on or
before the

 

1

--------------------------------------------------------------------------------


 

date that is six (6) months before the end of the service period to which such
compensation relates.

 

A4.  As contemplated by IRS Notice 2005-1 and subsequent guidance from the IRS,
a Plan participant may elect in writing to change any distribution election such
participant has made with respect to compensation deferred under the Plan, and
any such election change need not comply with the requirements of Section 409A
of the Code applicable to changes in distribution elections; provided, however,
that any such change must be made on or before December 31, 2006, and provided,
further, that to the extent that such change relates to distributions that would
otherwise be made in 2006 or would result in any distributions being made in
2006, such change must be made on or before December 31, 2005.

 

A5.  Any election made by a Plan participant under this Appendix A must be
irrevocable as of the date such election is required to be made pursuant to the
terms hereof and must otherwise comply with the procedures for making
distribution elections set forth in this Plan.”

 

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Corporation
has executed this Amendment on this 21st day of December, 2005.

 

 

 

BECKMAN COULTER, INC.

 

 

 

 

 

By:

/s/James Robert Hurley

 

 

 

 

Title:

Vice President, Human Resources

 

 

2

--------------------------------------------------------------------------------